           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
_____________________________________
                                                    :
Diana Corea, Sindy Pineda, Isaac Runciman,          :
Amparo Chauca, Laos Cardoso, and Juana Cruz         :
                                                    :
                                                    :
Individually, and on behalf of all others similarly :
situated as Class Representatives,                  :
                                                    :
               Plaintiffs,                          :
                                                    : Case No.: 7:18-cv-10354
v.                                                  :
                                                    : CLASS AND COLLECTIVE
Café Spice {GCT}, Inc. a/k/a Café Spice Inc. a/k/a :  ACTION
a/k/a Café Spice Global Cuisine a/k/a Zaika         :
Flavors of India; Sushil Malhotra; Sameer           :
Malhotra; Payal Malhotra; and Virgilio Felix        :
                                                    : JURY TRIAL REQUESTED
               Defendants.                          :
                                                    :
_____________________________________               :

                                          COMPLAINT

                         I.     PRELIMINARY STATEMENT

1.    This is a Collective and Class Action on behalf of the more than two hundred individuals

      who currently work and/or previously worked in Defendants’ large-scale food preparation,

      packaging, and distribution plant and were not paid their lawfully owed wages.

2.    Plaintiffs Diana Corea, Sindy Pineda, Isaac Runciman, Amparo Chauca, Laos Cardoso,

      and Juana Cruz (collectively “Plaintiffs”) were employed as manual laborers by

      Defendants for varying lengths of time over the past decade, during which time, Defendants

      drastically increased their volume of production and, simultaneously, cut employee break

      times, demanded longer hours of labor, ignored dangerous work conditions and

      systematically violated minimum wage and overtime protections.
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 2 of 30



3.   Plaintiffs frequently worked more than forty (40) hours in a work week but were often not

     timely paid for all hours worked and/or not paid a premium rate for certain overtime hours,

     sometimes receiving “retroactive” payments in subsequent pay periods at only their regular

     rate of pay.

4.   Plaintiffs were regularly required to work prior to “punching in” and were paid nothing

     whatsoever for this “off the clock” labor.

5.   Defendants unlawfully and repeatedly deducted monies, often totaling hundreds of dollars

     annually, from Plaintiffs’ wages for work shoes which Plaintiffs were required to purchase

     through Defendants.

6.   Defendants intentionally misclassified certain low-level employees including Plaintiffs

     Isaac Runciman and Laos Cardoso as “managers” when, in reality, they were not acting as

     managers, all in an effort to evade the minimum wage and overtime provisions of the Fair

     Labor Standards Act while simultaneously requiring them to work hours substantially in

     excess of forty (40) hours in a work week and always paying them the same fixed amount

     of compensation per week.

7.   The Plaintiffs, on behalf of themselves and all others similarly situated, and as class

     representatives, bring this action against Defendants Café Spice {GCT} Inc. a/k/a Café

     Spice, Inc. a/k/a Café Spice Global Cuisine a/k/a Zaika Flavors of India; Sushil Malhotra,

     Sameer Malhotra, Payal Malhotra, and Virgilio Felix (collectively “Defendants”), for

     Defendants’ failure to lawfully pay Plaintiffs’ wages for their work.

8.   Plaintiffs allege violations of the minimum wage, overtime and timely payment provisions

     of the federal Fair Labor Standards Act, 29 U.S.C. §201, et seq. (“FLSA”) and the

     minimum wage, overtime, timely payment, unlawful deductions and hiring and wage



                                              2
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 3 of 30



      notice provisions of New York Labor Law Article 19 §650, et seq. (“NYLL”). Plaintiffs

      seek their earned but unpaid wages, liquidated damages pursuant to the FLSA, liquidated

      and statutory damages pursuant to the NYLL, and reasonable attorneys’ fees, costs, and

      interest, as well as declaratory relief.

9.    Plaintiffs seek to equitably toll the statute of limitations.

10.   Plaintiffs bring their FLSA claims individually and on behalf of other similarly situated

      current and former employees of Defendants under the collective action provisions of the

      FLSA, 29 U.S.C. § 216(b).

11.   Plaintiffs bring their NYLL claims individually and on behalf of a class of persons pursuant

      to Rule 23(a), 23(b)(1) and (b)(3) of the Federal Rules of Civil Procedure.

                           II.     JURISDICTION AND VENUE
12.   This Court has jurisdiction pursuant to the FLSA, 29 U.S.C. § 201 et seq., 29 U.S.C. § 216

      and 28 U.S.C. §§ 1331 and 1337. As this action arises under Acts of Congress regulating

      commerce, jurisdiction over Plaintiffs’ claims for declaratory relief is conferred by 28

      U.S.C. §§ 2201 and 2202.

13.   With respect to the state law claims, this Court has supplemental jurisdiction pursuant to

      28 U.S.C. § 1367 in that the state law claims derive from a common nucleus of operative

      fact and are so related to the federal claims that they form part of the same case or

      controversy under Article III of the United States Constitution.

14.   Venue is appropriate in the Southern District of New York pursuant to 28 U.S.C. § 1391(b),

      because the events giving rise to this claim occurred primarily within this judicial district.

                                     III.    THE PARTIES
15.   Plaintiff Diana Corea is an adult individual and resident of the State of New York, Orange


                                                  3
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 4 of 30



      County. Her written consent to be a party in this action is attached hereto as Exhibit A.

16.   Plaintiff Sindy Pineda is an adult individual and resident of the State of New York, Orange

      County. Her written consent to be a party in this action is attached hereto as Exhibit B.

17.   Plaintiff Isaac Runciman is an adult individual and resident of the State of New York,

      Orange County. His written consent to be a party in this action is attached hereto as Exhibit

      C.

18.   Plaintiff Amparo Chauca is an adult individual and resident of the State of New York,

      Orange County. Her written consent to be a party in this action is attached hereto as Exhibit

      D.

19.   Plaintiff Laos Cardoso is an adult individual and resident of the State of New York, Orange

      County. His written consent to be a party in this action is attached hereto as Exhibit E.

20.   Plaintiff Juana Cruz is an adult individual and resident of the State of New York, Orange

      County. Her written consent to be a party in this action is attached hereto as Exhibit F.

21.   At all times relevant to this Complaint, Plaintiffs were employees of Defendants as that

      term is defined by

      a. the FLSA, 29 U.S.C. § 203(e) (1), and by

      b. the NYLL § 190.

22.   At all times relevant to this Complaint, Plaintiffs were employees engaged in commerce or

      the production of goods for commerce, and/or were employees in an enterprise engaged in

      commerce or the production of goods for commerce within the meaning of 29 U.S.C. § 203

      et seq.

23.   Upon information and belief, Defendant Café Spice {GCT}, Inc. a/k/a Café Spice, Inc.

      a/k/a Café Spice Global Cuisine a/k/a Zaika Flavors of India (hereinafter “Café Spice”) is



                                               4
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 5 of 30



      a domestic corporation doing business in the State of New York. Café Spice maintains a

      production and packaging plant located at 677 Little Britain Road, New Windsor, NY

      12553 and corporate headquarters at 10 Half Moon Lane, Irvington, NY 10533.

24.   Upon information and belief, Defendant Sushil Malhotra is a co-owner and the chief

      executive officer of Café Spice.

25.   Upon information and belief, Defendant Sushil Malhotra is a resident of the State of New

      York.

26.   At all times relevant to the Complaint, Defendant Sushil Malhotra had the power, and did

      in fact exercise such power, to hire and fire Café Spice employees, set employees’ wages

      and work schedules, retain time and/or wage records, and otherwise control the terms and

      conditions of employment of all Café Spice employees including Plaintiffs.

27.   At all times relevant to the Complaint, Defendant Sushil Malhotra had the power to stop

      any illegal pay practices at Café Spice.

28.   Upon information and belief, Defendant Sameer Malhotra is a co-owner and the president

      of Café Spice.

29.   Upon information and belief, Defendant Sameer Malhotra is a resident of the State of New

      York.

30.   At all times relevant to the Complaint, Defendant Sameer Malhotra had the power, and did

      in fact exercise such power, to hire and fire Café Spice employees, set employees’ wages

      and work schedules, retain time and/or wage records, and otherwise control the terms and

      conditions of employment of all Café Spice employees including Plaintiffs.

31.   At all times relevant to the Complaint, Defendant Sameer Malhotra had the power to stop

      any illegal pay practices at Café Spice.



                                                 5
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 6 of 30



32.   Upon information and belief, Defendant Payal Malhotra is an officer of Café Spice.

33.   Upon information and belief, Defendant Payal Malhotra is a resident of the State of New

      York.

34.   At all times relevant to the Complaint, Defendant Payal Malhotra had the power, and did

      in fact exercise such power, to hire and fire Café Spice employees, set employees’ wages

      and work schedules, retain time and/or wage records, and otherwise control the terms and

      conditions of employment of all Café Spice employees including Plaintiffs.

35.   At all times relevant to the Complaint, Defendant Payal Malhotra had the power to stop

      any illegal pay practices at Café Spice.

36.   Upon information and belief, Defendant Virgilio Felix is the vice president of Café Spice

      and general manager of Defendants’ production and packaging plant located in New

      Windsor, NY.

37.   Upon information and belief, Defendant Felix is a resident of the State of New York.

38.   At all times relevant to the Complaint, Defendant Felix had the power, and did in fact

      exercise such power, to hire and fire Café Spice employees, set employees’ wages and

      work schedules, retain time and/or wage records, and otherwise control the terms and

      conditions of employment of all Café Spice employees including Plaintiffs.

39.   At all times relevant to the Complaint, Defendant Felix had the power to stop any illegal

      pay practices at Café Spice.

40.   At all times relevant to the Complaint, Defendant Felix actively managed, supervised, and

      directed the business affairs and operation of the Café Spice, and acted directly and

      indirectly in relation to the employees.

41.   At all times relevant to the Complaint, Defendant Café Spice was an employer of each of



                                                 6
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 7 of 30



      the Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

42.   At all times relevant to the Complaint, Defendant Sushil Malhotra was an employer of each

      of the Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

43.   At all times relevant to the Complaint, Defendant Sameer Malhotra was an employer of

      each of the Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

44.   At all times relevant to the Complaint, Defendant Payal Malhotra was an employer of each

      of the Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

45.   At all times relevant to the Complaint, Defendant Felix was an employer of each of the

      Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

46.   Upon information and belief, Defendants grossed more than $500,000 per year in revenue

      for the past five (5) calendar years and individually and collectively are an enterprise

      engaged in commerce.

47.   At all times relevant to the Complaint, Defendants functioned as a single integrated



                                                  7
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 8 of 30



      enterprise engaged in related activities for a common business purpose under common

      ownership and management.

                            IV.     STATEMENT OF FACTS

48.   Defendants own and operate a prepared food company which produces and distributes pre-

      packaged South Asian food nationwide to major retail outlets.

49.   Defendants own a fifty thousand (50,000) square foot production plant in New Windsor,

      NY where they currently have more than two hundred full-time employees.

50.   Upon information and belief, Defendants’ business collects more than twenty-five million

      ($25,000,000) U.S. dollars in gross revenue annually.

51.   Since 2008, Defendants have employed hundreds of workers, including Plaintiffs, to

      perform strenuous physical labor in their production and packaging plant. The range of

      tasks performed by Plaintiffs and their co-workers included but were not limited to

      washing, cutting, seasoning, and cooking food, packaging hot and cold food, and cleaning

      and maintaining the physical plant.

52.   Plaintiffs routinely worked in excess of forty (40) hours per week, i.e. “overtime hours”,

      and more than ten (10) hours in a day.

53.   Plaintiffs were paid weekly by checks to which were attached “pay stubs” purporting to

      indicate the total number of hours worked in the pay period.

54.   On multiple occasions when Plaintiffs worked more than forty (40) hours in a week,

      Defendants failed to pay Plaintiffs for each hour worked. Instead, Defendants delayed

      payment of Plaintiffs’ wages for some of their overtime hours until a subsequent pay period,

      more than seven (7) days after the work was performed, in which they labeled said wages

      as “retroactive” pay and failed to pay a premium rate for such hours or liquidated damages


                                               8
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 9 of 30



      for the delay in payment, as required by law.

55.   Upon information and belief, on certain of these occasions when Defendants delayed

      payment of Plaintiffs’ wages, Plaintiffs were not paid at least the then applicable federal

      and state minimum wages for each hour worked in the workweek.

56.   On all occasions when Plaintiffs worked more than ten (10) hours in a single day,

      Defendants failed to pay Plaintiffs for an additional hour of work as required by law.

57.   On average, Plaintiffs worked more than ten (10) hours in a single day at least once weekly.

58.   Defendants failed to pay Plaintiffs anything whatsoever for certain hours worked.

59.   Plaintiffs were routinely required to be present and ready to work at 7 am. However,

      Defendants’ food preparation and packaging operation was subject to daily inspection by

      the United States Department of Agriculture (U.S.D.A.) whose approval was required prior

      to the commencement of production.

60.   U.S.D.A. regularly prohibited commencement of production at 7 am because it found

      conditions that required remediation.

61.   On these occasions, Defendants required certain of Plaintiffs and their co-workers to

      perform cleaning tasks within the plant to satisfy U.S.D.A.

62.   Defendants required all other Plaintiffs and their co-workers to stand by, ready to begin

      production, and prohibited them from leaving the premises, until U.S.D.A. approved

      commencement of production.

63.   Defendants prohibited Plaintiffs and their co-workers from “punching in” to record this

      time and paid Plaintiffs and their co-workers nothing whatsoever for the performance of

      these cleaning tasks and complying with Defendants’ orders to stand by ready for

      production.



                                               9
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 10 of 30



64.   On average, Defendants required Plaintiffs to perform this “off the clock” work 2-3 times

      per week and each instance lasted on average 15-30 minutes.

65.   Defendants required Plaintiffs, as a condition of their employment, to purchase work shoes

      for use in Defendants’ production and packaging plant.

66.   Plaintiffs were instructed by Defendants to place their orders for said work shoes with

      Defendants’ administrative staff.

67.   Plaintiffs were charged between $60-$100 for each pair of work shoes and such charges

      were deducted from Plaintiffs’ wages.

68.   Due to excessive floor water and extreme temperatures in Defendants’ plant, these work

      shoes quickly deteriorated and Plaintiffs were required to make multiple purchases of work

      shoes per year, often losing hundreds of dollars in wages annually.

69.   Upon information and belief, on occasions when Plaintiffs’ wages were reduced because

      of Defendants’ deductions, Defendants’ failure to compensate Plaintiffs for “off the clock”

      labor and/or Defendants’ delayed payment of Plaintiffs’ wages, Plaintiffs were not paid at

      least the then applicable federal and state minimum wages.

70.   Plaintiff Diana Corea was employed by Defendants from approximately January 18, 2009

      to approximately July 2016 and then again from approximately December 2016 to

      approximately January 2018. Plaintiff Diana Corea worked in the food preparation area of

      Defendants’ plant, making samosas and other items. Plaintiff Corea was hired at an hourly

      rate of $8 per hour which was increased incrementally to $13 per hour during the course of

      her employment. Plaintiff Corea typically worked at least six (6) days per week. She

      worked at least one eight-hour shift on each workday. On average, she worked double

      shifts (two successive eight-hour shifts in a single day) five (5) times per week. She was



                                              10
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 11 of 30



      also often called into work on short notice to work additional hours. On average, she was

      required to work “off the clock” for at least 15-30 minutes, as described above, two to three

      times per week.

71.   Plaintiff Sindy Pineda was employed by Defendants from approximately April 2009 to

      approximately September 2013. Plaintiff Sindy Pineda worked in the sanitation and pre-

      packing departments of Defendants’ plant. Plaintiff Pineda was hired at an hourly rate of

      $9 per hour which was increased incrementally to $12 per hour during the course of her

      employment. Plaintiff Pineda typically worked at least six (6) days per week. She worked

      at least one eight-hour shift on each work day. On average, she worked double shifts (two

      successive eight-hour shifts in a single day) three (3) times per week. She was also often

      called into work on short notice to work additional hours. On average, she was required to

      work “off the clock” for at least 15-30 minutes, as described above, two to three times per

      week.

72.   Plaintiff Isaac Runciman was employed by Defendants from approximately May 2008 to

      approximately July 2018. Plaintiff Isaac Runciman worked in the dishwashing, food

      preparation, sanitation and pre-packing departments of Defendants’ plant. His primary job

      duty was the performance of physical labor in collaboration with a team of other workers.

      Plaintiff Runciman was hired at an hourly rate of $10.50 per hour which was later increased

      to $12 per hour. On or about September 2009, Defendants informed Plaintiff Runciman

      that he would be paid on a salary basis because he was “working so many hours.”

      Thereafter, Plaintiff Runciman was paid a fixed weekly salary regardless of how many

      hours he worked. Plaintiff Runciman typically worked at least 6 days per week. He worked

      at least eight (8) hours each day and often worked more than ten (10) hours in a single day.



                                               11
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 12 of 30



      He was often called into work on short notice to work additional hours. On average, he

      was required to work “off the clock” for at least 15-30 minutes, as described above, two to

      three times per week during periods when he was assigned to work day shifts.

73.   Plaintiff Amparo Chauca was employed by Defendants from approximately December

      2009 to approximately April 2015. Plaintiff Amparo Chauca worked in the sanitation and

      food preparation departments of Defendants’ plant. Plaintiff Amparo Chauca was hired at

      an hourly rate of $8.25 per hour which was increased incrementally to $10.75 per hour

      during the course of her employment. Plaintiff Chauca typically worked at least five (5)

      days per week. She worked at least one eight-hour shift on each work day but regularly

      worked nine (9) or more hours each day. On average, she was required to work “off the

      clock” for at least 15-30 minutes, as described above, two to three times per week.

74.   Plaintiff Laos Cardoso was employed by Defendants from approximately April 4, 2011 to

      approximately February 26, 2018. Plaintiff Laos Cardoso worked in the maintenance

      department departments of Defendants’ plant. His primary duty was the performance of

      physical labor in collaboration with a team of maintenance works. Plaintiff Cardoso was

      hired at an hourly rate of $17 per hour. On or about August 2011, Defendants informed

      Plaintiff Cardoso that he was “already a manager” and would be paid on a salary basis.

      Thereafter, Plaintiff Cardoso was paid a fixed weekly salary regardless of how many hours

      he worked. Plaintiff Cardoso typically worked at least six (6) days per week. He worked

      at least eight (8) hours on each day and often worked more than ten (10) hours in a day.

      He was often called in on short notice to work additional hours. On average, he was

      required to work “off the clock” for at least 15-30 minutes, as described above, two to three

      times per week during periods when he was assigned to work day shifts.



                                               12
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 13 of 30



75.   Plaintiff Juana Cruz was employed by Defendants from approximately September 2012 to

      approximately September 2018. Plaintiff Juana Cruz worked in the food preparation, pre-

      packing and packing departments of Defendants’ plant. Plaintiff Juana Cruz was hired at

      an hourly rate of $8.50 per hour which was increased incrementally to $11.50 per hour

      during the course of her employment. Plaintiff Cruz typically worked at least five (5) days

      per week and, on average, worked six days per week twice monthly. She worked at least

      one eight-hour shift on each work day but often worked ten (10) or more hours per day.

      On average, she was required to work “off the clock” for at least 15-30 minutes, as

      described above, two to three times per week

76.   Each of the above-named Plaintiffs routinely worked in excess of 40 hours per week and

      often worked more than ten (10) hours in a day. Defendants failed to pay each Plaintiff a

      premium rate for certain of his/her overtime hours, never paid him/her an extra hour of pay

      for working more than ten (10) hours in a day, regularly required him/her to work “off the

      clock” and deducted hundreds of dollars from his/her wages for work shoes which he/she

      was required to purchase through Defendants.

77.   During Plaintiffs’ employment, in response to Plaintiffs’ complaints regarding

      uncompensated “off the clock” labor, Defendants repeatedly told Plaintiffs that they were

      not entitled to pay for such work and threatened to terminate Plaintiffs’ employment if they

      complained.

78.   Defendants issued paychecks to Plaintiffs that deliberately failed to disclose the rate of pay

      for “retroactive” compensation, i.e. payment of wages for overtime hours worked in a

      previous week.

79.   Defendants issued paychecks to Plaintiffs that deliberately underreported the number of



                                               13
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 14 of 30



      hours worked during the week.

80.   During Plaintiffs’ employment by Defendants, Plaintiffs did not discover the nature or

      extent of Defendants’ violations of their right to be paid according to the law because,

      among other things, Defendants took such actions to conceal their violations of state and

      federal law.

81.   Defendants led Plaintiffs to believe that nonpayment of wages for work performed prior to

      “punching in” and delayed payment of wages were lawful business practices.

82.   Upon leaving Defendants’ employment, Plaintiffs have learned of their rights under the

      applicable statute, and promptly commenced this suit.

83.   Defendants were aware or should have been aware that applicable law required them to

      pay employees such as Plaintiffs premium pay for all hours worked in excess of forty (40)

      per week.

84.   At the time that Plaintiffs and other workers began working for Defendants, Defendants

      failed to furnish them with accurate written disclosures of their legally mandated wage

      rates in English and in their primary language, Spanish, as required by NYLL § 195(1).

85.   Defendants never thereafter furnished Plaintiffs or other workers with accurate written

      disclosures in English or Spanish as required by NYLL § 195(1).

86.   Defendants failed to furnish Plaintiffs and other workers with accurate wage statements

      containing the information required by NYLL § 195(3).

87.   Plaintiffs do not speak or read English fluently.

88.   Upon information and belief, at all times during the period of Plaintiffs’ employment by

      Defendants, at least 100 other individuals were simultaneously employed by Defendants

      in similar capacities and were subject to the same nonpayment of lawful wages in violation



                                               14
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 15 of 30



      of Federal and State law as described in the preceding paragraphs. The duration of

      employment for each individual varied and was often less than six months. Plaintiffs

      estimate that in total at least 250 individuals were employed by Defendants in similar

      capacities at the same job sites and subject to the same pay, hiring notice and wage

      statement policies during the past six years.

               V.      FLSA COLLECTIVE ACTION ALLEGATIONS
89.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca and Juana Cruz bring their FLSA

      minimum wage claims, the First Cause of Action, as a collective action under the

      collective action provision of the FLSA as set forth in 29 U.S.C. § 216(b) on behalf of

      themselves and the “FLSA Hourly Paid Minimum Wage Collective Class” defined as:

      All current and former employees who have worked for Defendants as manual laborers in
      Defendants’ New Windsor plant within the three years prior to the filing of this case and
      the date of final judgment in this matter, or such earlier date as the Court may determine
      is equitable, and who were paid on an hourly basis and not paid at least the then
      applicable federal minimum wage for every hour worked.

90.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca and Juana Cruz bring their FLSA

      overtime wage claims, the Second Cause of Action, as a collective action under the

      collective action provision of the FLSA as set forth in 29 U.S.C. § 216(b) on behalf of

      themselves and the “FLSA Hourly Paid Overtime Wage Collective Class” defined as:

      All current and former employees who have worked for Defendants as manual laborers in
      Defendants’ New Windsor plant within the three years prior to the filing of this case, or
      such earlier date as the Court may determine is equitable, and the date of final judgment
      in this matter, and who were not paid one and a half times their regular rate for all hours
      worked over forty (40) in a workweek.

91.   Plaintiffs Isaac Runciman and Laos Cardoso bring their FLSA overtime wage claims, the

      Third Cause of Action, as a collective action under the collective action provision of the




                                               15
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 16 of 30



      FLSA as set forth in 29 U.S.C. § 216(b) on behalf of themselves and the “FLSA Salary

      Paid Collective Class” defined as:

      All current and former employees who have worked for Defendants as manual laborers in
      Defendants’ New Windsor plant within the three years prior to the filing of this case, or
      such earlier date as the Court may determine is equitable, and the date of final judgment
      in this matter, and who were paid on a salary basis and not compensated at a rate of one
      and a half times their regular rate for all hours worked over forty (40) in a workweek.

92.   Plaintiffs seek to add such additional former employees to the above proposed collective

      classes who ceased work in excess of three years prior to the filing of this matter by means

      of equitable tolling.

93.   Plaintiffs seek to calculate damages on behalf of former and current employees over the

      duration of their employment, by means of equitable tolling.

94.   The current and former employees described above are situated similarly to Plaintiffs

      within the meaning of FLSA, 29 U.S.C. § 216(b) and, therefore, the First Cause of Action

      herein may be brought and maintained as an “opt-in” collective action pursuant to Section

      16(b) of FLSA.

95.   These causes of action are also maintainable as collective actions pursuant to FLSA, 29

      U.S.C. §216(b) because the prosecution of separate actions by individual members of the

      Class would create a risk of inconsistent or varying adjudications with respect to individual

      current and former employees which would establish incompatible standards of conduct

      for Defendants.

96.   The names, last known addresses and cell phone numbers of the proposed Collective

      Action Class members are available from Defendants, and notice of and an opportunity to

      join this lawsuit should be provided to all potential opt-in Plaintiffs both by first class mail

      to their last known address and by workplace posting, as well as by other practicable means



                                                16
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 17 of 30



      including but not limited to text messaging, as soon as possible.

             VI.     FRCP RULE 23 CLASS ACTION ALLEGATIONS

97.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca and Juana Cruz (“Individual

      Plaintiffs”) bring their NYLL claims, the Fourth, Fifth, Sixth, Seventh and Eighth Causes

      of Action, on behalf of themselves and all other similarly situated individuals (hereinafter

      “the NYLL Class”) under Rules 23(a), (b)(1) and (b)(3) of the Federal Rules of Civil

      Procedure. The subclasses of the NYLL Class are defined as follows

      a. All persons who worked for one or more of the Defendants as an hourly paid manual
         laborer in Defendants’ New Windsor plant between six years prior to the filing of this
         case, or such earlier date as the Court may determine is equitable, and the date of final
         judgment in this matter (hereinafter “the Class Period”), and were not paid at least the
         then applicable NYS minimum wage for every hour worked within seven (7) calendar
         days of the end of the week in which the wages were earned (hereinafter “the NYLL
         Minimum Wage Class”).

      b. All persons who worked for one or more of the Defendants as an hourly paid manual
         laborer in Defendants’ New Windsor plant during the Class Period, or such earlier date
         as the Court may determine is equitable, and were not paid one and a half times their
         regular rate for every hour worked over forty (40) hours in a work week within seven
         (7) calendar days of the end of the week in which the wages were earned (hereinafter
         “the NYLL Overtime Wage Class”).

      c. All persons who worked for one or more of the Defendants as an hourly paid manual
         laborer in Defendants’ New Windsor plant during the Class Period, or such earlier date
         as the Court may determine is equitable, and who worked over a span of more than ten
         (10) hours in a day or worked split shifts and were not paid an extra hour of pay within
         seven (7) calendar days of the end of the week in which the wages were earned
         (hereinafter “the NYLL Spread of Hours Class”).

      d. All persons who worked for one or more of the Defendants as an hourly paid manual
         laborer in Defendants’ New Windsor plant during the Class Period, or such earlier date
         as the Court may determine is equitable, and from whose wages Defendants deducted
         monies for the purchase of shoes (hereinafter “the NYLL Unlawful Deductions Class”).

      e. All persons who worked for one or more of the Defendants as an hourly paid manual
         laborer in Defendants’ New Windsor plant during the Class Period, or such earlier date
         as the Court may determine is equitable, and who were not provided the proper hiring
         notice pursuant to N.Y. Lab. Law § 195(1) (hereinafter, the “NYLL Hiring Notice
         Class”).

                                              17
          Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 18 of 30




      f. All persons who worked for one or more of the Defendants as an hourly paid manual
         laborer in Defendants’ New Windsor plant during the Class Period, or such earlier date
         as the Court may determine is equitable, and who were not provided the proper wage
         statement pursuant to N.Y. Lab. Law § 195(3) (hereinafter, the “NYLL Wage Statement
         Class”).


98.   The persons in the NYLL Class identified above are so numerous that joinder of all

      members is impracticable. Although the precise number of such persons is unknown, and

      facts on which the calculation of that number are presently within the sole control of

      Defendants, upon information and belief, there are approximately 200-300 members of the

      NYLL Class during the six years prior to the filing of this lawsuit. There are questions of

      law and fact common to the NYLL Class which predominate over any questions affecting

      only individual members. The claims of the Individual Plaintiffs are typical of the claims

      of the NYLL Class. The Individual Plaintiffs will fairly and adequately protect the interests

      of the NYLL Class. A class action is superior to other available methods for the fair and

      efficient adjudication of the controversy – particularly in the context of wage and hour

      litigation where individual employees lack the financial resources to vigorously prosecute

      a lawsuit in federal court against corporate defendants. The Defendants have acted or

      refused to act on grounds generally applicable to the NYLL Class, thereby making

      appropriate final injunctive relief or corresponding declaratory relief with respect to the

      NYLL Class as a whole.

99.   Questions of law and fact common to the collective and class action as a whole include,

      but are not limited to the following:

      a. Whether each of the Defendants is an employer under the FLSA and/or the NYLL;

      b. Whether Defendants unlawfully failed and continue to fail to pay minimum wage and



                                               18
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 19 of 30



           overtime compensation in violation of FLSA;

       c. Whether Defendants unlawfully failed and continue to fail to pay minimum wage,

           spread of hours and overtime compensation in violation of NYLL;

       d. Whether Defendants made unlawful deductions from and unlawfully delayed payment

           of Plaintiffs’ wages in violation of FLSA and/or NYLL; and

       e. Whether Defendants failed to provide legally required hiring notices and wage

           statement notices, in violation of NYLL.

                                 VII.   CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                  Fair Labor Standards Act Minimum Wage Violations
 On Behalf of Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz and the
                   FLSA Hourly Paid Minimum Wage Collective Class

100.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz and any FLSA Hourly

       Paid Minimum Wage Collective Class members who file individual consents to sue in this

       action restate, re-allege and incorporate by reference all of the preceding allegations as if

       fully set forth herein.

101.   Defendants willfully failed to pay Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca,

       Juana Cruz and FLSA Hourly Paid Minimum Wage Collective Class members at least the

       then applicable federal minimum wage for each hour worked in violation of 29 U.S.C. §

       206 et seq.

102.   Defendants willfully failed to pay Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca,

       Juana Cruz and FLSA Hourly Paid Minimum Wage Collective Class members their wages

       in a timely manner.

103.   Defendants made unlawful deductions from the wages of Plaintiffs Diana Corea, Sindy



                                                19
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 20 of 30



       Pineda, Amparo Chauca, Juana Cruz and FLSA Hourly Paid Minimum Wage Collective

       Class members.

104.   Due to Defendants’ FLSA violations, Plaintiffs Diana Corea, Sindy Pineda, Amparo

       Chauca, Juana Cruz and the FLSA Hourly Paid Minimum Wage Collective Class members

       are entitled to recover from Defendants, jointly and severally, their unpaid minimum wage

       compensation, an additional equal amount as liquidated damages, reasonable attorneys’

       fees, and costs of the action, pursuant to 29 U.S.C. § 216 (b).

                                 SECOND CAUSE OF ACTION

                   Fair Labor Standards Act Overtime Wage Violations
 On Behalf of Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz and the
                   FLSA Hourly Paid Overtime Wage Collective Class

105.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz and any FLSA Hourly

       Paid Overtime Wage Collective Class members who file individual consents to sue in this

       action restate, re-allege and incorporate by reference all of the preceding allegations as if

       fully set forth herein.

106.   Defendants willfully failed to pay Plaintiffs and the FLSA Hourly Paid Overtime Wage

       Collective Class members overtime compensation at rates not less than one and one-half

       times the regular rate of pay for each hour worked in excess of forty (40) hours in a

       workweek, in violation of 29 U.S.C. § 207 (a)(1).

107.   Defendants willfully failed to pay Plaintiffs and the FLSA Hourly Paid Overtime Wage

       Collective Class members their wages in a timely manner.

108.   Defendants made unlawful deductions from Plaintiffs’ wages and the wages of the FLSA

       Hourly Paid Overtime Wage Collective Class members.

109.   Due to Defendants’ FLSA violations, Plaintiffs and the FLSA Hourly Paid Overtime Wage



                                                20
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 21 of 30



       Collective Class members are entitled to recover from Defendants, jointly and severally,

       their unpaid overtime compensation, an additional equal amount as liquidated damages,

       reasonable attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216 (b).

                                 THIRD CAUSE OF ACTION

                   Fair Labor Standards Act Overtime Wage Violations
On Behalf of Plaintiffs Isaac Runciman, Laos Cardoso and the FLSA Salary Paid Overtime
                                   Wage Collective Class


110.   Plaintiffs Isaac Runciman, Laos Cardoso and any FLSA Salary Paid Overtime Wage

       Collective Class members who file individual consents to sue in this action restate, re-

       allege and incorporate by reference all of the preceding allegations as if fully set forth

       herein.

111.   Defendants willfully failed to pay Plaintiffs Isaac Runciman and Laos Cardoso and FLSA

       Salary Paid Overtime Wage Collective Class members overtime compensation at rates not

       less than one and one-half times the regular rate of pay for each hour worked in excess of

       forty (40) hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

112.   Defendants willfully failed to pay Plaintiffs Isaac Runciman and Laos Cardoso and FLSA

       Salary Paid Overtime Wage Collective Class members their wages in a timely manner.

113.   Defendants made unlawful deductions from the wages of Plaintiffs Isaac Runciman and

       Laos Cardoso and FLSA Salary Paid Overtime Wage Collective Class members.

114.   Due to Defendants’ FLSA violations, Plaintiffs Isaac Runciman and Laos Cardoso and

       FLSA Salary Paid Overtime Wage Collective Class members are entitled to recover from

       Defendants, jointly and severally, their unpaid overtime compensation, an additional equal

       amount as liquidated damages, reasonable attorneys’ fees, and costs of the action, pursuant

       to 29 U.S.C. § 216 (b).


                                               21
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 22 of 30



                                     FOURTH CAUSE OF ACTION

                             New York Labor Law – Minimum Wage
         On Behalf of Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz
                                       and the NYLL Class


115.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, and Juana Cruz on behalf of the

       NYLL Minimum Wage Class restate, re-allege and incorporate by reference all of the

       previous allegations as if fully set forth herein.

116.   Defendants willfully violated Plaintiffs’ rights by failing to pay Plaintiffs Diana Corea,

       Sindy Pineda, Amparo Chauca, Juana Cruz and NYLL Minimum Wage Class members the

       then applicable New York State minimum wage for each hour worked within 7 calendar

       days after the end of the week in which the wages were earned in violation of the NYLL

       and its regulations.

117.   Due to Defendants’ New York Labor Law violations, Plaintiffs Diana Corea, Sindy Pineda,

       Amparo Chauca, Juana Cruz and NYLL Minimum Wage Class members are entitled to

       recover from Defendants, jointly and severally, their unpaid minimum wages, damages for

       unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees,

       and costs of the action, pursuant to NYLL §§ 198, 663, and 681.

                                   FIFTH CAUSE OF ACTION

                              New York Labor Law – Overtime Wage
         On Behalf of Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz
                                and the NYLL Overtime Wage Class


118.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, and Juana Cruz on behalf of the

       NYLL Overtime Class restate, re-allege and incorporate by reference all of the previous

       allegations as if fully set forth herein.



                                                   22
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 23 of 30



119.   Defendants willfully violated Plaintiffs’ rights by failing to pay Plaintiffs Diana Corea,

       Sindy Pineda, Amparo Chauca, Juana Cruz and NYLL Overtime Wage Class members

       overtime compensation at rates not less than one and one-half times the regular rate of pay

       for each hour worked in excess of forty hours in a workweek within seven (7) calendar

       days after the end of the week in which the wages were earned in violation of the NYLL

       and its regulations.

120.   Due to Defendants’ New York Labor Law violations, Plaintiffs Diana Corea, Sindy Pineda,

       Amparo Chauca, Juana Cruz and NYLL Overtime Wage Class members are entitled to

       recover from Defendants, jointly and severally, their unpaid overtime compensation,

       liquidated damages, reasonable attorneys’ fees, and costs of the action, pursuant to NYLL

       §§ 198, 663, and 681.

                                  SIXTH CAUSE OF ACTION

                             New York Labor Law – Spread of Hours
         On Behalf of Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz
                               and the NYLL Spread of Hours Class


121.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, and Juana Cruz on behalf of the

       NYLL Spread of Hours Class restate, re-allege and incorporate by reference all of the

       previous allegations as if fully set forth herein.

122.   Defendants willfully violated Plaintiffs’ rights by failing to pay Plaintiffs Diana Corea,

       Sindy Pineda, Amparo Chauca, Juana Cruz and NYLL Spread of Hours Class members an

       extra hour of pay for days on which their workday spanned more than ten (10) hours or on

       which they worked split shifts within seven (7) calendar days after the end of the week in

       which the wages were earned in violation of the NYLL and its regulations.

123.   Due to Defendants’ New York Labor Law violations, Plaintiffs Diana Corea, Sindy Pineda,

                                                 23
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 24 of 30



       Amparo Chauca, Juana Cruz and NYLL Spread of Hours Class members are entitled to

       recover from Defendants, jointly and severally, their unpaid spread of hours compensation,

       liquidated damages, reasonable attorneys’ fees, and costs of the action, pursuant to NYLL

       §§ 198, 663, and 681.

                                SEVENTH CAUSE OF ACTION

                       New York Labor Law – Unlawful Deductions
 On Behalf of Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz and the
                               NYLL Overtime Wage Class


124.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz on behalf of the NYLL

       Unlawful Deductions Class restate, re-allege and incorporate by reference all of the

       previous allegations as if fully set forth herein.

125.   Defendants willfully violated the rights of Plaintiffs Diana Corea, Sindy Pineda, Amparo

       Chauca, Juana Cruz and NYLL Unlawful Deductions Class members by deducting monies

       from their wages for a purpose which was not primarily for their benefit and without their

       voluntary written authorization and without written notice of all terms and conditions of

       the payment and/or its benefits in violation of the NYLL § 193 and its regulations.

126.   Defendants willfully violated the rights of Plaintiffs Diana Corea, Sindy Pineda, Amparo

       Chauca, Juana Cruz and NYLL Unlawful Deductions Class members by deducting monies

       from their wages and by requesting, demanding, or receiving such payments from them

       upon the statement, representation, or understanding that failure to comply with such

       request or demand would prevent such employee from procuring or retaining employment

       in violation of the NYLL § 198-b and its regulations.

127.   Due to Defendants’ New York Labor Law violations, Plaintiffs Diana Corea, Sindy Pineda,

       Amparo Chauca, Juana Cruz and NYLL Unlawful Deductions Class members are entitled

                                                 24
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 25 of 30



       to recover from Defendants, jointly and severally, their unlawfully deducted wages,

       liquidated damages, reasonable attorneys’ fees, and costs of the action, pursuant to NYLL

       §§ 198, 663, and 681.

                                EIGHTH CAUSE OF ACTION

                New York Labor Law – Wage Notice and Wage Statement
 On Behalf of Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz and the
                          Hiring Notice and Wage Statement Class


128.   Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, Juana Cruz on behalf of themselves

       and the Hiring Notice and Wage Statement Classes, reallege and incorporate by reference

       all allegations in all preceding paragraphs.

129.   Defendants failed to supply Plaintiffs and the members of the Hiring Notice Class a notice

       as required by N.Y. Lab. Law § 195, in English or in the language identified by Plaintiffs

       and the members of the Wage Notice Class as their primary language, containing their rate

       or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

       commission, or other; hourly rate or rates of pay and overtime rate or rates of pay if

       applicable; the regular pay day designated by the employer in accordance with N.Y. Lab.

       Law § 191; the name of the employer; any “doing business as” names used by the

       employer; the physical address of the employer's main office or principal place of business,

       and a mailing address if different; the telephone number of the employer; plus such other

       information as the commissioner deems material and necessary.

130.   Defendants failed to supply Plaintiffs and the members of the Wage Statement Class with

       an accurate statement of wages as required by N.Y. Lab. Law § 195, containing the dates

       of work covered by that payment of wages; name of employee; name of employer; address

       and phone number of employer; rate or rates of pay and basis thereof, whether paid by the

                                                25
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 26 of 30



       hour, shift, day, week, salary, piece, commission, or other; gross wages; hourly rate or rates

       of pay and overtime rate or rates of pay if applicable; the number of hours worked,

       including overtime hours worked if applicable; deductions; and net wages.

131.   Due to Defendants’ violations of N.Y. Lab. Law § 195, for each workweek that Defendants

       failed to provide a proper notice at the time of hiring from April 9, 2011 through February

       26, 2015, Plaintiffs and members of the Hiring Notice Class are each entitled to damages

       of $50 per day, up to a total of $2,500 per class member, as provided for by N.Y. Lab. Law

       § 198, as well as reasonable attorneys’ fees, costs, and injunctive and declaratory relief.

132.   Due to Defendants’ violations of N.Y. Lab. Law § 195, for each day that Defendants failed

       to provide a proper notice at the time of hiring from February 26, 2015 through the present,

       Plaintiffs and members of the Hiring Notice Class are entitled to damages of $50 per day,

       up to a total of $5,000 per class member, as provided for by N.Y. Lab. Law § 198, as well

       as reasonable attorneys’ fees, costs, and injunctive and declaratory relief.

133.   Due to Defendants’ violations of N.Y. Lab. Law § 195, for each workweek that Defendants

       failed to provide a proper wage statement from April 9, 2011 through February 26, 2015,

       Plaintiffs and members of the Wage Statement Class are each entitled to damages of $100

       per day, up to a total of $2,500 per class member, as provided for by N.Y. Lab. Law § 198,

       as well as reasonable attorneys’ fees, costs, and injunctive and declaratory relief. 224.

134.   Due to Defendants’ violations of N.Y. Lab. Law § 195, for each workweek that Defendants

       failed to provide a proper wage statement from February 26, 2015 through the present,

       Plaintiffs and members of the Wage Statement Class are each entitled to damages of $250

       per day, or a total of $5,000 per class member, as provided for by N.Y. Lab. Law § 198,

       reasonable attorneys’ fees, costs, and injunctive and declaratory relief.



                                                26
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 27 of 30



                                  NINTH CAUSE OF ACTION

                                    New York Labor Law
                  On Behalf of Plaintiffs Isaac Runciman and Laos Cardoso


135.   Plaintiffs Isaac Runciman and Laos Cardoso re-allege and incorporate by reference all of

       the previous allegations as if fully set forth herein.

136.   Defendants willfully violated Plaintiffs Isaac Runciman’s and Laos Cardoso’s rights by

       failing to pay Plaintiffs Isaac Runciman and Laos Cardoso (a) their wages within seven (7)

       days of when the work was performed, (b) the then applicable New York State minimum

       wage for each hour worked, (c) overtime compensation at rates not less than one and one-

       half times the regular rate of pay for each hour worked in excess of forty hours in a

       workweek, and (d) an additional hour of pay for each workday spanning more than 10

       hours or on which they worked split shifts, in violation of the NYLL and its regulations.

137.   At no time did Defendants furnish Plaintiffs Isaac Runciman or Laos Cardoso with proper

       and accurate written pay notice in English or Spanish at the time of hire or when required

       annually in violation of NYLL § 195(1).

138.   At no time did Defendants furnish Plaintiffs Isaac Runciman or Laos Cardoso with a proper

       and accurate written pay notice in English or Spanish reflecting Plaintiffs Isaac Runciman’s

       and Laos Cardoso’s regular rates of pay, overtime rates of pay, or any changes to Plaintiffs’

       rate of pay, in violation of NYLL § 195(1).

139.   At no time did Defendants furnish Plaintiffs Isaac Runciman or Laos Cardoso with proper

       and accurate wage statements, in violation of NYLL § 195(3).

140.   Defendants willfully violated Plaintiffs Isaac Runciman’s and Laos Cardoso’s rights by

       deducting monies from their wages for a purpose which was not primarily for their benefit



                                                 27
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 28 of 30



       and without their voluntary written authorization and without written notice of all terms

       and conditions of the payment and/or its benefits in violation of the NYLL § 193 and its

       regulations.

141.   Defendants willfully violated Plaintiffs Isaac Runciman’s and Laos Cardoso’s rights by

       deducting monies from their wages and requesting, demanding, or receiving such payments

       from them upon the statement, representation, or understanding that failure to comply with

       such request or demand would prevent such employee from procuring or retaining

       employment in violation of the NYLL § 198-b and its regulations.

142.   Due to Defendants’ New York Labor Law violations, Plaintiffs Isaac Runciman and Laos

       Cardoso are entitled to recover from Defendants, jointly and severally, their unpaid

       overtime compensation, their unpaid minimum wages, damages for unreasonably delayed

       payment of wages, damages for Defendants’ illegal deductions from their wages, liquidated

       damages, statutory penalties for Defendants’ wage notice and wage statement violations,

       reasonable attorneys’ fees, and costs of the action, pursuant to NYLL §§ 198, 663, and 681.

                               VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

143.   Certify this case as a class action pursuant to Fed. R. Civ. Proc. 23(b)(1) and (3);

144.   Designate this action as a collective action on behalf of the proposed Collective Classes

       pursuant to FLSA § 216(b) and order prompt issuance of notice to all similarly situated

       members of the Collective Classes apprising them of the pendency of this action and

       permitting them to assert timely FLSA claims in this action by filing individual Consent

       to Join forms pursuant to FLSA § 216(b) and toll the statute of limitations on the claims

       of all “opt-in” Class Plaintiffs from the date of filing of this Complaint until the


                                                 28
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 29 of 30



       Collective Class has been provided with reasonable notice of the pendency of this action

       and a fair opportunity to exercise their right to opt in as plaintiffs;

145.   Designate Plaintiffs Diana Corea, Sindy Pineda, Amparo Chauca, and Juana Cruz as

       representatives of the Rule 23 Class Plaintiffs;

146.   Declare Defendants’ conduct complained of herein to be in violation of Plaintiffs’ rights

       under the FLSA;

147.   Declare Defendants’ conduct complained of herein to be in violation of Plaintiffs’ rights

       under NYLL;

148.   Declare that Defendants’ violations of the FLSA and NYLL were willful;

149.   Equitably toll the statute of limitations;

150.   Order Defendants to pay to Plaintiffs and Class Plaintiffs all minimum and overtime wages

       owed, consistent with the FLSA;

151.   Order Defendants to pay to Plaintiffs and Class Plaintiffs all minimum wages, spread of

       hours pay, unlawfully deducted wages and overtime wages owed, consistent with NYLL;

152.   Award Plaintiffs and Class Plaintiffs liquidated damages for all wages withheld or delayed

       in violation of FLSA;

153.   Award Plaintiffs and Class Plaintiffs additional liquidated damages for all wages withheld,

       deducted or delayed in violation of NYLL;

154.   Award Plaintiffs and Class Plaintiffs statutory damages for Defendants violations of the

       hiring and wage notice provisions of NYLL;

155.   Award the named Plaintiffs additional appropriate compensation as incentive payments for

       their particular participation in this litigation benefitting other workers;

156.   Award Plaintiffs reasonable attorneys’ fees, costs and interest; and



                                                    29
           Case 7:18-cv-10354 Document 1 Filed 11/07/18 Page 30 of 30



157.   Award Plaintiffs such other legal and equitable relief as the Court deems appropriate.

                              IX. REQUEST FOR TRIAL BY JURY

       Plaintiffs respectfully request a trial by jury as to all claims to which they are entitled.



                                               RESPECTFULLY SUBMITTED,


                                               /s/ Robert McCreanor
                                              ___________________

                                              Robert McCreanor, Esq.
                                              Laura Revercomb, Esq.
                                              Worker Justice Center of New York
                                              9 Main Street
                                              Kingston, NY 12401
                                              (845) 331-6615
                                              lrevercomb@wjcny.org
                                              rmccreanor@wjcny.org


                                              ATTORNEYS FOR THE PLAINTIFFS
Dated: November 7, 2018




                                                 30
